Citation Nr: 1643710	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  13-03 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for left leg disability, to include left knee.

2. Entitlement to service connection, to include on a secondary basis, for right knee disability.

3. Entitlement to service connection, to include on a secondary basis, for right upper extremity disability, to include right elbow, forearm and wrist.

4. Entitlement to service connection, to include on a secondary basis, for right upper leg disability, to include hip and thigh.

5. Entitlement to service connection, to include on a secondary basis, for right ankle disability.

6. Entitlement to service connection for lumbar spine disability.

7. Entitlement to a rating in excess of 10 percent for right foot disability as of August 9, 2010.

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to April 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2012, January 2013 and June 2013 rating decisions of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the March 2012 rating decision additionally denied service connection for removal of bone from right side of jaw, sinus condition and left foot disability.  However, in a June 2014 VA Form 9, the Veteran stated she was appealing all of the issues listed on the January 2013 and May 2014 Statement of the Case.  The Board further notes that the January 2013 and May 2014 Statement of the Case did not list the issues of removal of bone from right side of jaw, sinus condition or left foot disability.  In addition, the Veteran did not list these issues on her May 2016 VA Form 8, Certificate of Appeal.  Accordingly, the issues of removal of bone from right side of jaw, sinus condition and left foot disability are not under consideration by the Board.

The Board additionally notes that the March 2012 rating decision denied service connection for reflex sympathetic dystrophy (RSD) of the right wrist, residual injury of right forearm and right hip muscle strain.  However, the Board has recharacterized and broadened the Veteran's claims to include a claim for right upper extremity disability, to include elbow, wrist and forearm pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, she is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled).  Similarly, the Board has recharacterized and broadened the Veteran's claims to include a claim for right upper leg disability, to include right hip and thigh.  Additionally, the Board notes the Veteran identified her claim for service connection for left leg disability as unspecified and that the Veteran appears to have incorporated left knee disability claim with her unspecified left leg disability (see Notice of Disagreement dated August 2013).  Accordingly the Board has recharacterized the Veteran's claims to include a claim for left leg disability, to include left knee.  

In July 2016, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing has been associated with the claims file.

The issues of service connection for right knee, right upper extremity, right upper leg, right ankle and lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  Additionally, the issue for a rating increase for right foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

There is no in-service event to which the Veteran's left leg disability, to include left knee, may be related; thus, the Veteran's left leg disability did not originate in service or within a year of service, and is not otherwise etiologically related to the Veteran's active service.

CONCLUSION OF LAW

The criteria for service connection for left leg disability, to include left knee, are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was provided 38 U.S.C.A. § 5103(a)-compliant notices in August 2010 and January 2011 correspondences, prior to the initial adverse decision in this case.  Thereafter, the claims were readjudicated in a January 2013 and May 2014 statement of the case.  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent statement of the case.  

The Board also finds the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  

In addition, the Board finds that a VA examination is not necessary in this case, as there is no indication that the currently diagnosed left knee disability may be related to any incident, or injury in service.  The Board further finds that a VA examination is not necessary in this case, as there is no other diagnosed left leg disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's theory of service connection is limited to an incident in service.   As noted below, there is no established event in service which would warrant a VA medical examination or opinion.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488 (1997).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Leg Disability

The Veteran asserts that her left leg disability, to include left knee, is related to service.  Specifically, the Veteran asserts that she injured her left knee when she fell during basic training, and that the injury caused her to fall repeatedly during service resulting in other injuries.

1. Factual Background

The Veteran's service treatment records (STRs) include a March 1983 enlistment examination noting normal lower extremities and the Veteran denied any "trick" or locked knee, arthritis, or swollen or painful joints.  

A June 1983 STR notes the Veteran complained of a nails coming through the heel of her boots and into her foot.  The Veteran also complained that her toes hurt.  The physician noted mild tenderness upon weight bearing, mild tenderness to the metatarsal area of the second and third toes, and mild tenderness upon dorsiflexion.  The Veteran was diagnosed with an abrasion secondary to wearing boots and the physician ruled out metatarsal stress fracture.  The Veteran was treated with soaking her feet in betadine, and cold and heat applications.  The Veteran was also treated with crutches and placed on a 72 hour profile.  Two weeks later, the Veteran was seen for complaints of right foot pain.  The physician noted the Veteran originally had pain in her left foot, and as a result the Veteran began favoring her right foot resulting in new complaints of pain to the lateral aspect of her right foot and ankle.  The physician further noted slight swelling to the lateral aspect of the right ankle and mild tenderness to the Achilles tendon.  The Veteran's profile was continued for an additional 24 hours.  An emergency care STR noted complaints of a right leg pulled muscle noted as the right gluteal and adductor.  The Veteran also reported cramping pain in her right hip.  The physician noted the area was tender to palpation and diagnosed the Veteran with right hip muscle strain.  A July 1983 STR shows the Veteran was seen for right heel trauma and the physician noted a tender abduction muscle.  In September 1983, the Veteran stated she had a history of right hip problems and reported swelling the past two days.  The Veteran also reported pain in her left ear and left lung.  The physician noted tenderness to the left maxillary sinus.  The physician also noted tenderness to the medial aspect of the right hip and to the right sacroiliac joint and the Veteran was diagnosed with right sacroiliac arthritis and tendonitis of the right thigh.  

A February 1984 separation examination noted normal lower extremities.  The Veteran reported swollen or painful joints, cramps in her legs and a "trick" or locked knee.  The Veteran denied any arthritis.  The Veteran further noted an injury to her hip.  A March 1984 emergency care STR notes that the Veteran fell on her right elbow.  The physician noted mild tenderness to the elbow area and was diagnosed with a contusion.  The Board notes that the Veteran's DD214 noted the reason for separation as an inability to perform prescribed duties due to parenthood.

The Veteran's post-service medical records show that in August 2000 the Veteran reported aggravating and old left knee injury while she was running.  In a September 2000 letter, the Veteran's physician wrote that she had longstanding left knee problems dating back to a sports related injury she sustained as a child.  The Veteran reported pain, swelling, and locking and catching sensations.  The physician noted that previous X-ray reports were negative for any significant arthritis or fractures.  The physician also noted evidence of a torn lateral meniscus and recommended arthroscopic surgical intervention.  In October 2000, the Veteran underwent arthroscopy and the physician found an anterior cruciate ligament tear and minimal degenerative arthritic changes.  The physician also noted a tear at the anterior and posterior horn regions of the medial meniscus and a tear of the posterior third of medial and lateral meniscus.  The physician further noted the anterior cruciate ligament was absent.  In March 2009, the Veteran complained of pain to both knees.  She reported pain present for one month which she characterized as constant, burning and sharp.  The Veteran further reported injuring her left knee when she was fifteen years old, and reinjuring her knee in 2000.  The onset of symptoms was reported as gradual.  The physician found the following upon examination of the bilateral knee: swelling; mild varus deformity; healed surgical scars to the left knee; mild patellar and medial joint line crepitus; mild effusion; mild medial joint line tenderness; marked tenderness along the medial aspect of the proximal tibia; intact sensations; normal gait; normal reflexes; and negative tests for McMurray's, anterior drawer, posterior drawer, Aspley's, Lachman's, and patellar apprehension and valgus stress tests.

A July 2010 X-ray of the left knee revealed the following: degenerative changes at the left knee joint; medial compartmental narrowing; lateral compartmental narrowing and hyperostosis of the intercondylar tibial spines; mild degenerative changes at the patellofemoral articulation; and a small volume of fluid within the left knee joint.  

In a September 2010 statement, the Veteran asserted that during basic training her heel and toes hurt and became numb due to nails coming through the bottom of her boots.  She further asserted that during a basic training run she shifted her weight to her left foot due to pain and numbness in her right foot and that she felt a pull in her left knee.  In addition, she reported that her right ankle turned causing pain along the side of her right foot.  She stated that her right foot twisted again on another run, that she felt a sharp pain radiate under her right buttocks and partly down the back of her right thigh causing her to fall.  Thereafter, she reported feeling continued pulling sensations in her left knee and that she had burning pains in her right leg, foot, thigh and buttocks.  She further stated that she was diagnosed with an acute muscle strain to her right hip with no findings for her left knee, right foot, ankle or thigh.  The Veteran reported another incident in January 1984 were her left leg gave out and she experienced a sharp pain in her right hip.  Another reported incident occurred in March 1984 involving her left leg giving way, pain located in her right hip, and the Veteran falling on her right forearm and elbow.  Lastly, the Veteran asserted that she left the military due to her injuries but opted out under an inability to perform duties due to parenthood.

An October 2010 VA medical record noted complaints of bilateral knee pain, swelling and instability.  The Veteran stated that the symptoms were aggravating her right hip.  A November 2010 X-ray of the bilateral knees revealed mild to moderate degenerative changes to both knees; more on the left as compared to the right.  The study further revealed a subtle hyper-intense signal within the trochlea centrally and no local cartilage abnormality of the trochlear or patellar facet.  In addition, no focal cartilage loss was found in the tibia-femoral compartment.  The physician noted minimal signal abnormality within the proximal tibia medial side of the indeterminate, and found the cause likely degenerative related with some mild cartilage thinning over the central part of the medial femoral cartilage.  There was no evidence of internal derangement.   A November 2010 MRI of the left knee revealed the following: radial tears involving the free edge of the entire medial meniscus; more extensive radial tearing involving entire lateral meniscus; small joint effusion; partial thickness cartilage defects within the patellar apex and within the medial and lateral trochlear grooves as well as the trochlear notch; cartilage defects within the medial and lateral compartment, partial in thickness with reactive marrow edema; medial compartment greater than lateral compartment; and tricompartmental osteophytosis.  The physician noted that the ACL was not identified suggesting an age-indeterminate tear. 

In a February 2011 statement, the Veteran asserted that during a basic training gas chamber exercise she was exposed to gas for a prolonged period of time and that when she collapsed upon exiting the chamber.  She further stated that her hands, legs and feet became numb the next morning and she began having sensation problems.  In addition, she stated that due to the sensation problems she initially did not feel nails come through the soles of her boots and into her foot until she started experiencing extreme pain in her toes and heels.  She reported that she went to the hospital and told the physician that her symptoms she were due to gas exposure.  She further asserted that she felt a sharp pain in her hip and buttock, and that she began having painful joints including her hips, knees, legs and ankles.  Lastly, the Veteran asserted that the numbness caused her legs to give way resulting in a fall.

In a July 2012 statement, the Veteran asserted that during a basic training run in full gear she felt a sharp burring pain shoot through her right heel, around the side of her right ankle, and up the side of her right leg.  In addition, she stated that her toes felt numb.  Due to these symptoms, the Veteran asserted that she shifted her weight to her left leg and that she felt a pull around her left knee resulting in her leg giving way which caused her to fall.  The Veteran stated that her left knee swelled up and she was eventually taken to a clinic.  At the clinic, the Veteran stated she told the treating physician about her injured left knee and leg and that she was treated only for her right foot and ankle injuries.  She further stated that her left knee stayed swollen and her left leg felt weak and wobbly when weight was applied.  The Veteran reportedly returned to the clinic and again told the physician that something was wrong with her left leg, and that it felt like her left leg and knee were being pulled in different directions.  Lastly, the Veteran stated that the treating physician ignored her complaints of a left leg injury and altered her STRs to reflect a left foot injury.  After her injury, the Veteran stated that she continued to overcompensate with her right leg due to the pain, swelling and instability of her left knee and leg.  Lastly, the Veteran stated that she continued falling during service due to her injuries.  

In an August 2012 letter, the Veteran stated that a physician at Ft. Carson, CO diagnosed her with left knee arthritis.  The Veteran further reported continuously falling due to an injury she sustained in basic training, and symptoms including popping sounds and swelling.  Lastly, in an August 2012 statement, the Veteran asserted there were no problems with her left knee prior to the reported in-service incident.

In an April 2014 VA medical record, the Veteran reported that during a basic training gas chamber exercise her right foot buckled when she was running in full gear out of the gas chamber causing an inversion sprain resulting in her left knee giving out.  

A May 2014 VA medical record noted a long history of knee pain.  The record noted a February 2014 X-ray revealing progression of left knee degenerative changes with valgus deformity and severe lateral and moderate medial joint space narrowing with degenerative spurring and reactive sclerosis.  The X-ray also revealed a small left knee joint effusion and mild tricompartmental right joint space narrowing.  A December 2014 VA X-ray study revealed degenerative changes to the Veteran's bilateral knee with osteophyte formation and joint space narrowing worse on the left and in the medial and patellofemoral joint spaces.  The Veteran was diagnosed with bilateral knee degenerative joint disease (DJD).  A May 2015 VA medical record noted the Veteran had bilateral knee pain for years and that she injured her knee in 1983.  The physician noted swelling in both knees and diagnosed the Veteran with bilateral DJD.

In a June 2015 statement, the Veteran asserted that she was incorrectly diagnosed with ligament strains and tendonitis in her left knee in service.  In addition, the Veteran asserted that she had been constantly tearing her ACL during and after service.  

During a July 2016 Board video-conference hearing, the Veteran testified that during basic training she was running in full gear with defective boots and a large duffle bag when her right foot twisted causing her to fall.  She further testified that as she felt her left knee go on way and her left leg another.  Lastly, the Veteran testified that she had been receiving treatment for a bilateral knee disability since service.

2. Legal Analysis

After a review of all the evidence, the Board concludes that service connection for a left leg disability, to include left knee, is not warranted.  

As noted above, in order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  While the evidence establishes a current left knee disability, the Board finds no competent evidence establishing an in-service event.  Accordingly, the Board finds that the second Shedden requirement has not been met.

The Board notes that the Veteran's STRs do not show any treatment for, or reports of, an in-service incident or injury concerning her left knee or leg.  The Board does recognize the Veteran's statements as to onset of her left knee disability in service, and the Board recognizes the Veteran's assetions that she did complain of pain, swelling and her left knee giving way during service.  Unfortunately, the Board finds the evidence of record shows otherwise.

The Board notes that over the passage of time the Veteran has asserted various scenarios as to the onset of her left leg disability.  In one statement, she asserted that in June 1983 she injured her right foot when nails in her boots came through the heel resulting in pain and numbness to her foot causing her to fall down while carrying a ruck sack.  In another statement, the Veteran asserted this occurred during a run in basic training in full gear.  In another statement, the Veteran asserted she fell following a gas chamber training exercise.  The Veteran has further asserted that her left knee injury led her to fall continuously during service.  Moreover, in an August 2012 statement, the Veteran asserted that she had no previous problems with her left knee prior to the reported in-service incident.  

However, the Board notes that the first medical record noting any left leg disability is an August 2000 private medical record in which the Veteran reported aggravating an old left knee injury.  Accordingly, the first treatment record for a left knee disability came sixteen years after service.  The Board also notes that, despite the Veteran' s August 2012 statement, a September 2000 letter from the Veteran's private physician noted the Veteran had longstanding left knee problems dating back to a sports related injury she sustained as a child.  Moreover, a March 2009 private medical record noted that the Veteran reported initially injuring her left knee when she was fifteen, and reinjuring her left knee in 2000.  Significantly, these medical records do not reflect any reports of an in-service left knee injury for treatment purposes.  As such, the Board finds the Veteran's contemporaneous reports of her left knee injuries for treatment purposes are more reliable than her subsequent statements for purposes of this claim.  See Fed.R.Evid. 803(4) (generally finding statements for the purposes of medical diagnosis or treatment to be reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (stating that the Board may cite to the Federal Rules of Evidence where they will assist in the articulation of the Board's reasons).

In addition, the Board finds that the STRs do not document multiple occasions where the Veteran had fallen and injured herself.  The only service related record noting such a fall is a March 1984 emergency care STR where the Veteran fell and injured her right elbow.

The Board is sympathetic to the Veteran belief that she initially injured her left leg in service.  However, in light of the absence of in-service evidence for a left leg disability, and in light of post-service medical records showing a left knee injury predating service and a subsequent aggravation of the same injury in 2000, the Board unfortunately finds the Veteran's has not been an accurate historian as to the onset of her left knee disability.  Thus, the Board finds the Veteran's lay statements as to onset of her left leg disability are of little probative value.  

The Board also recognizes the Veteran's separation examination in which she reported a "trick" or locked knee.  However, neither the Veteran nor the examining physician related this to an event in service despite listing other service-related medical events.  In addition, given the post-service medical evidence showing the Veteran sustained a left knee injury during childhood, and given the absence of any medical evidence or service record documenting a left knee injury during service, the Board finds this record is not indicative of an in-service event or injury.

Thus, after reviewing the evidence of record the Board finds no competent evidence establishing an in-service event or injury concerning the Veteran's left leg.  Accordingly, as the second Shedden element has not been met and the Veteran's claim for service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for a left leg disability.  The claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

Entitlement to service connection for left leg disability, to include left knee, is denied.


REMAND

Although further delay is regrettable, the Board finds that VA examinations are necessary to adjudicate the remaining claims on appeal.  After a review of the claims file, the Board notes the following medical evidence:

1. Right Upper Leg 

The Veteran's STRs show that in July 1983 the Veteran received emergency care and reported a pulled muscle in her right leg identified by the treating physician as the right gluteal and adductor.  The Veteran also reported right hip cramping pain.  The physician noted the area was tender to palpation diagnosed the Veteran with a right hip muscle strain.  Another July 1983 STR shows the Veteran was diagnosed with an acute right hip muscle strain.  In an August 1983 STR, the Veteran stated she had a history of right hip problems and noted swelling over the past two days.  The treating physician diagnosed the Veteran with tendonitis of the right thigh.  On her February 1984 separation examination, the Veteran reported swollen or painful joints and cramps in her leg and further noted an injury to her right hip.

Post-service medical records show that in October 2010 the Veteran complained of bilateral knee pain, swelling and instability.  The Veteran also stated that she felt her knee symptoms were aggravating her right hip.  In an October 2011 VA medical record the Veteran complained of right lower extremity pain and numbness radiating from her right buttock area to her right posterolateral calf and into her right lateral ankle and hind foot.  The physician noted the right lower extremity was manifested by popliteal and distal hamstring tendon with a rubbery irregularly shaped mass which was freely mobile and compressible.  The physician further noted that it was very tender to palpation.  In a February 2012 VA medical record the Veteran reported constant back pain radiating down her right leg.  The Veteran also reported occasional giving way of her right lower extremity which the physician noted seemed more related to pain than actual weakness.  The Veteran was diagnosed with L5 radiculopathy with dysesthesias and allodynia of the right lower extremity, primarily due to muscle spasm.  

During a July 2016 Board video-conference hearing, the Veteran testified that she injured her puller her right thigh muscle in service when she reached down and picked up a box of tire tracks.  The Veteran further testified that she had been receiving treatment for a right thigh disability since service.

2. Right Ankle

The Veteran's STRs show that in June 1983 she complained of heel and toe pain due to nails protruding through the soles of her boots.  The physician noted mild tenderness upon weight bearing, mild tenderness to the metatarsal area of the second and third toes, and mild tenderness upon dorsiflexion.  The Veteran was diagnosed with an abrasion secondary to wearing boots and ruled out metatarsal stress fracture.  The Veteran was prescribed soaking her foot in betadine, and cold application and heat.  The Veteran was also treated with crutches and placed on a 72 hour profile.  Two weeks later, the Veteran was seen for complaints of right foot pain.  The physician noted new complaints of pain to the lateral aspect of her right foot and ankle.  The physician further noted slight swelling to the lateral aspect of the right ankle and mild tenderness to the Achilles tendon.  The Veteran's profile was continued for an additional 24 hours.

A July 2012 VA X-ray of the right ankle found dorsal calcaneal spur, a tiny plantar calcaneal spur and an irregular area of increased density seen in the distal tibia which the physician stated "may represent area of sclerosis or may be secondary to enchodroma, though possibility of old bone infarct cannot be completely excluded." An August 2012 VA podiatry medical record noted severe muscle weakness of the ankle dorsiflexors and plantar flexors as well as inversion and eversion.  The physician also noted severe pain with guarding with attempted passive range of motion of her right foot.  Severe pain and guarding were also noted with palpation of her right foot, particularly in the plantar arch and lateral ankle.  The physician found mild semi-fixed inversion type deformity of her right ankle.  The Veteran reported severe pain along the course of the peroneal tendon and palpation of the sinus tarsi region.  The Veteran was diagnosed with residuals of chronic right ankle sprain, muscle weakness of the right foot and ankle, and possible arthritis of the right ankle.

A January 2014 MRI revealed the following: extensive edema within the distal calcaneus, greatest at the base of the anterior process; mild amount of edema extending into the sinus Tarsi; tiny calcaneal heel spur with very mild plantar fasciitis at attachment of the medial cord of the plantar fascia on calcaneus; and moderate degenerative changes first metatarsal phalangeal joint.  The physician noted that the extensive edema within the distal calcaneus favored a finding for "nondisplaced fracture as the edema [was] somewhat greater in size and the location [was] more anterior than typically seen with a normal variant vascular remnant which can occur near Gissane's angle in the calcaneus."

In an April 2014 VA medical record, the Veteran reported that during service her right foot buckled when she was running in full gear after a gas chamber exercise causing an inversion sprain.  Following that incident the Veteran was treated with crutches and put on a temporary profile.  The physician noted that the Veteran's current symptoms included numbness to her right leg and foot while sitting.  X-rays revealed calcification toward the Achilles tendon region and degenerative joint disease to the first metatarsophalangeal joint region and other areas of arthritis.  The physician further noted probable chronic ankle instability and that the Veteran may have sustained a lower back injury causing her right leg to give out year after year.

During a July 2016 Board video-conference hearing, the Veteran testified that during basic training she was running in full gear with defective boots and a large duffle bag when her right foot twisted and she fell.  In addition, the Veteran testified that since service her right foot had continuously turned on its own.

3. Right Upper Extremity

The Veteran's STRs show that in January 1984 she complained of right wrist pain over the previous two days.  The Veteran further reported that she injured her right wrist while trying to stop a fight.  X-rays at the time revealed a right wrist within normal limits and she was diagnosed with a contusion.  A March 1984 emergency care STR noted that the Veteran fell on her right elbow.  The physician noted mild tenderness to the elbow area and diagnosed the Veteran with a contusion.  Five days later the Veteran complained of right wrist and elbow pain.  The Veteran stated that when she fell she landed on her right forearm.  The Veteran further reported a numbing sensation to her little finger and index finger.  The physician noted mild tenderness to the proximal ulna. 

A post-service medical record date April 1989 noted that the Veteran was status post-hyperdorsiflexion injury to her right wrist that had occurred earlier that month.  The physician noted the Veteran had since experienced severe pain with motion and had lost active use of her hand.  She was diagnosed with hand/shoulder reflex sympathetic dystrophy (RSD).  In an April 1991 letter, a private physician stated that the Veteran originally injured her right arm at work in April 1989.  The physician also reported that the Veteran was diagnosed with RSD and more recently developed a clinched fist syndrome related to a psychiatric disorder.  Upon examination, the physician noted that any manipulation of the Veteran's right upper extremity produced complaints of pain, especially from the distal to the elbow.  A July 1991 private medical record diagnosed the Veteran with RSD with a primary component of motor dystonia of the right hand and resultant flexion contracture of the fingers and thumb.  The physician opined that the disability was "probably a result of the work related injury [she] sustained on [April 1989]."  A November 1992 independent medical examiner opined that the "contractures of the fingers and hand...and also the [RSD] that she has in the right upper extremity is secondary to the injury and its sequelae that she described occurring in [April 1989]."  A December 1992 letter from a private physician noted that the Veteran "apparently has a dystonia" of the right wrist.

A July 2010 VA X-ray report for the right hand noted a normal examination.  The physician noted a possible CPRS flare-up.  A May 2014 medical record noted that the Veteran reported injuring her right upper extremity thirty years prior when she fell while carrying an object.  She reported that at the time of the accident she felt pain in her shoulder and tingling/burning sensations running through both arms.  The physician prescribed the Veteran with bilateral wrist splints.

During a July 2016 Board video-conference hearing, the Veteran testified that her right foot, bilateral knee and left leg disabilities had caused her to fall, and that she fell on her elbow.  The Veteran further testified that she had been receiving treatment for a right elbow disability since service.

4. Lumbar Spine

The Veteran's STRs show that in September 1983, the Veteran was treated for right hip problems.  The physician noted tenderness to the medial aspect of the right hip and to the right sacroiliac joint and the Veteran was diagnosed with right sacroiliac arthritis.  January 1984 she complained of low back pain.  In addition, the Veteran reported injuring her back while lifting a heavy object, having a stiff back the night before, and that lower back pain began that morning.  The physician noted a stiff gait and that the Veteran favored her right leg.  The Veteran was diagnosed with a trapezius and paravertebral muscle strain.

A January 2012 VA MRI study of the lumbar spine revealed the following: minimal broad-based disc bulge abutting the anterior thecal sac with associated mild facet degenerative changes at L3-L4; broad-based disc bulge abutting and mildly flattening the anterior thecal sac with associated facet degenerative changes; ligamentum flavum hypertrophy and mild narrowing of the AP dimension of the thecal sac at L4-L5; and mild facet degenerative changes present along with ligamentum flavum hypertrophy and broad-based disc bulge abutting the anterior thecal sac at L5-S1.  The Veteran was diagnosed with mild degenerative changes within the lower lumbar spine at L4-L5 and L5-S1.  In a February 2012 VA medical record, the Veteran reported constant back pain radiating down her right leg.  The Veteran was diagnosed with L5 radiculopathy with dysesthesias and allodynia of the right lower extremity, primarily due to muscle spasm.  In a February 2012 VA medical record, the Veteran stated that she injured her back in service which caused her right leg to go numb and that she was diagnosed with a muscle spasm.  The Veteran reported current symptoms of pain in the mid to right side of her lumbar spine with pain and numbness radiating down her right leg into her foot.  The physician noted that a lumbar spine MRI showed mild degenerative changes at L4-L5 and L5-S1, and diagnosed the Veteran with chronic low back pain secondary to degenerative changes.

During a July 2016 Board video-conference hearing, the Veteran testified that she injured her back in service when she reached down and picked up a box of tire tracks.  She further testified that she had to drop the box because of the pain that went down the back side of her lower right back.  In addition, the Veteran testified that she was diagnosed with a pair of muscle sprains in her back.  The Veteran further testified that she had been receiving treatment for a lumbar spine disability since service.  

In addition to the STRs and post-service medical evidence noted for the above service connection claims, a May 2013 VA medical record noted that the Veteran "appears present on a background of hypermobility."  In addition, the physician noted that hypermobile people are disadvantaged in performing strenuous type of activities, such as carrying heavy ruck sacks, and are predisposed to spinal disc abnormalities, premature osteoarthritis, stress fractures, and ligamentous tears."  In addition, the physician opined that "I suspect that [the Veteran's] musculoskeletal discomfort may stem from a predisposition in this regard."

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board notes that for each of the service-connected issues being remanded, the evidence of record notes an in-service event or injury and a current disability.  Accordingly, the Board finds that VA examinations are necessary to determine the nature and etiology of these disabilities.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also notes that any VA examination for the right ankle will likely incorporate findings related to the Veteran's service-connected right foot disability.  As the Board is remanding the right ankle issue for a VA examination, and considering the fact that the Veteran was last provided a VA examination for her right foot over five years ago, the Board finds that these issues are inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any right upper leg disability, including hip and thigh.  The examiner should review pertinent documents in the Veteran's claims file in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed.  Additionally, the examiner must consider the Veteran's statements regarding onset of symptoms during service and continuity of symptomatology after service.  

The examiner should provide an opinion concerning the following:

(a) Is it at least as likely as not (50 percent or greater probability) that any diagnosed right upper leg disability, including hip and thigh, is related to the Veteran's active service?  The examiner must consider the medical records and lay statements, and a rationale for the opinion should be provided.

(b) Is it at least as likely as not (50 percent or greater probability) that any diagnosed right upper leg disability, including hip and thigh, was caused or chronically worsened by a service-connected disability, including right foot disability?  The examiner must consider the medical records and lay statements, and a rationale for the opinion should be provided.

3. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any right foot disability not already service connected, including right ankle disability.  The examiner should review pertinent documents in the Veteran's claims file in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed.  Additionally, the examiner must consider the Veteran's statements regarding onset of symptoms during service and continuity of symptomatology after service.  

The examiner should provide an opinion concerning the following:

(a) Is it at least as likely as not (50 percent or greater probability) that any diagnosed right foot disability, including any ankle disability, is related to the Veteran's active service?  The examiner must consider the medical records and lay statements, and a rationale for the opinion should be provided.

The examiner should also determine the nature and severity for any service-connected right foot disability.  The examiner should review pertinent documents in the Veteran's claims file and this Remand in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed, and all pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should conduct range of motion studies of the bilateral foot, and assess any functional impairment due to such factors as pain and weakness, and express this functional impairment in terms of further loss of motion.  The examiner should also test the range of motion for the bilateral feet in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any right upper extremity disability, including elbow, forearm and wrist.  The examiner should review pertinent documents in the Veteran's claims file in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed.  Additionally, the examiner must consider the Veteran's statements regarding onset of symptoms during service and continuity of symptomatology after service.  

The examiner should provide an opinion concerning the following:

(a) Is it at least as likely as not (50 percent or greater probability) that any diagnosed right upper extremity disability, including elbow, forearm and wrist, is related to the Veteran's active service?  The examiner must consider the medical records and lay statements, and a rationale for the opinion should be provided.

(b) Is it at least as likely as not (50 percent or greater probability) that any diagnosed right upper extremity disability, including elbow, forearm and wrist, was caused or chronically worsened by a service-connected disability?  The examiner must consider the medical records and lay statements, and a rationale for the opinion should be provided.

5. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any lumbar spine disability, including any associated radiculopathy.  The examiner should review pertinent documents in the Veteran's claims file in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed.  Additionally, the examiner must consider the Veteran's statements regarding onset of symptoms during service and continuity of symptomatology after service. 

The examiner should provide an opinion concerning the following:

(a) Is it at least as likely as not (50 percent or greater probability) that any diagnosed lumbar spine disability, including any associated radiculopathy, is related to the Veteran's active service?  The examiner must consider the medical records and lay statements, and a rationale for the opinion should be provided.

(b) Is it at least as likely as not (50 percent or greater probability) that any diagnosed lumbar spine disability, including any associated radiculopathy, was caused or chronically worsened by a service-connected disability?  The examiner must consider the medical records and lay statements, and a rationale for the opinion should be provided.

6. Then, readjudicate the claims remaining on appeal.  If any decision remains adverse to the Veteran, issue a statement of the case and allow the appropriate time for response.  Then return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


